 Case: 4:20-cr-00081-RLW-PLC Doc. #: 3 Filed: 02/06/20 Page: 1 of 1 PageID #: 7
                                                                                            \rlll\E\Q)
                                                                                         FEB= S 2020
                                                                                        U.S. DISTRICT COURT
                                                                                      EASTERN UISTRICT OF MO
                             UNITED STATES DISTRICT COURT                                     ST. LOUIS
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,                         )
                                                  )
          Plaintiff,                             ))   No.
                                                       ~~~~~~~~~~~~~~~




v.                                               )          4:20CR00081 RLW/PLC
                                                 )
JOSE GONZALEZ,                                   )
                                                 )
        Defendant,                               )



                                               ORDER

       It appearing to the Court that the following defendant, to wit,

                                       JOSE GONZALEZ,

has been indicted by the grand jury, and that the defendant has not yet been taken into custody, nor

has the defendant yet given bail for the defendant's final appearance to answer said indictment, it

is by the Court ordered that said indictment shall be sealed and suppressed by the Clerk of the

Court until said defendant is in custody or has given bail for the defendant's final appearance.




                I
Dated this   "'b    ftday of February, 2020.
